[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 671 
Judgment of the Appellate Division modified by striking therefrom the award of damages on the finding of fraud, and as so modified affirmed, with costs to defendant-appellants. We fail to find in this record any evidence to charge the defendants with knowledge or notice of the fraud or deception of Wieman in obtaining possession of the plaintiff's monophone box or device. The damages awarded by the Appellate Division on the finding of fraud must be reversed, and its judgment, as so modified, affirmed, with costs to defendant-appellants. No opinion.
Concur: CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ.